IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DINAH JONES and WILLIAM
POTTER,

Plaintiffs,

v;_,__ C.A. No.: N14C-12-159 PRW

CLYDE SPINELLI, LLC, dba
PINE VALLEY APARTMENTS,

€€\é§&/%/&/&/\J\./€

Defendant.

Submitted: Ju1y 21, 2016
Decided: August 5, 2016


Upon Plaintijjfs Dz`nah jones and William Potter ’s Motz`on for Reargument,
DENIED.

This Sth day of August, 2016, having considered P1aintiffs Dinah Jones
("Jones") and Wi1liam Potter’sl Motion to for Reargument (D.I. 29); the Defendant
Clyde Spinelli, LLC, dba Pine Valley Apartments’ ("Pine Valley")_ response
thereto (D.I. 30); and the record in this matter, it appears to the Court that:

(1) A motion for reargument under Superior Court Civil Rule 59(e)

permits the Court to reconsider "its findings of fact, conclusions of laW, or

judgment . . ."2 lt is not, however, an avenue for the moving party to raise new
arguments or to rehash those already resolved by the Court.3 The moving party has
the burden to demonstrate newly discovered evidence, a change in the law, or
manifest injustice.4 The motion will be denied unless the Court has "overlooked a
controlling precedent or legal principles," or "has misapprehended the law or facts
such as would have changed the outcome of the decision" challenged.$

(2) Jones argues that the Court overlooked "obvious" factual questions
related to Pine Valley’s alleged negligence when granting summary judgment and
dismissing all of her claims.é

(3) Summary judgment is appropriate where, considering all facts and
reasonable inferences in the light most favorable to the non-moving party, there is

"no genuine issue as to any material fact" such that "the moving party is entitled to

 

2 Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969) ("The manifest purpose of all
Rule 59 motions is to afford the Trial Court an opportunity to correct errors prior to an
appeal . . ."); Cummings v. Jimmy’s Grille, Inc., 2000 WL l2lll67, at *2 (Del. Super. Ct.
August 9, 2000). See also Super. Ct. Civ. R. 59(e) ("The Court will determine from the motion
and answer whether reargument will be granted.").

3 CNH America, LLC v. Am. Cas. Co. ofReaa'ing, Pa., 2014 WL 1724844, at *1 (Del.
Super. Ct. Apr. 29, 2014); Rez'd v. Hindt, 2008 WL 2943373, at *l (Del. Super. Ct. July 31,

2008).

4 Rezd, 2008 wL 2943373, at 

5 jimmy ’s Grille, 2000 WL 121 1167, at *2.

6 See Order, Jones v. Clyde Spinelli, LLC, 2016 WL 3752409 (Del. Super. Ct. July 8, 2016)
(following oral argument, the Court granted Pine Valley summary judgment under Superior

Court Rule 56, finding that no material issue of fact remained as to Jones’s negligence claim and
Pine Valley was due judgment as a matter of law).

_2_

judgment as a matter of law."7 The Court recognized when it granted Pine
Valley’s dispositive motion, as it still does now, that negligence claims are
particularly resistant to resolution through summary judgment.g But that’s not so
where the issues are exceptionally clear.9

(4) J ones argues that multiple factual disputes should have precluded the
Court from granting summary judgment. She contends that only a jury could
determine whether Pine Valley was negligent in either (a) failing to offer seating to
J ones and her mother-in-law Ms. Dorothy Oberly while they waited approximately
forty minutes in Pine Valley’s business office, or (b) improperly placing or failing
to warn J ones and Oberly of a small ("foot and a half’) space heater located in the
middle of the office floor, which Oberly allegedly fell over, resulting in Jones’s
injuries from an attempted rescue.lo She cites a number of alleged factual disputes

related to these issues including: whether Ms. Oberly was a joint tortfeasor; the

c-__

 

7 See Order at *l-Z (citing Super. Ct. Civ. R. 56(0); Ebersole v. Lowengrub, 180 A.2d 467,
468-69 (Del. 1962) (Summary judgment will not be granted if there is a material fact in dispute
or if "it seems desirable to inquire thoroughly into [the facts] to clarify the application of the law
to the circumstances."); and Nutt v. A.C. & S. Co., lnc., 517 A.Zd 690, 692 (Del. Super. Ct. 1986)
(In considering a motion for summary judgment, "[a]ll facts and reasonable inferences must be
considered in a light most favorable to the non-moving party.")).

8 See Order at *2 (citing, for example, Trievel v. Sabo, 714 A.Zd 742, 745 (Del. 1998);
Polaski v. Dover Downs, Inc., 2012 WL 1413577, at *2-3 (Del. Super. Ct. Jan. 20, 2012), ajj"d,
49 A.3d 1193 (Del. 2012)).

9 1¢1_ ar *2-3.

‘° Mot. for Rearg. ar 1111 6-7, 9 (D.I. 29).

size of the space heater; whether the space heater’s location was forgotten by J ones
or Oberly; whether the space heater was unobtrusive or hidden; whether Pine
Valley’s agent created a dangerous situation; and whether the agent could have
prevented Ms. Oberly’s fall.ll But Jones offers no record evidence to support that
any of these "disputes" are real. Instead, she argues that a jury could imagine three
alternative scenarios in which Pine Valley might have prevented J ones from being
injured, and then infer that a breach of duty occurred.lz

(5) While there may be countless ways that Pine Valley could have
avoided this lawsuit, J ones listing them does not constitute new arguments
appropriate for consideration during a motion for reargument. As the Court found,
given the specific circumstances here, there is no viable negligence claim left to
her. In again examining Jones’s opposition to summary judgment and her request
for reconsideration, the Court concludes that the present motion is a mere "rehash"
of her prior arguments. As she did in opposition to summary judgment, Jones’s
core complaint is that Pine Valley’s agent was negligent in failing to offer Jones or
her companion seating and that the space heater was used or positioned in some

dangerous manner.ls The Court considered these precise claims during the

12 Id. at 11 9 (According to Jones, Pine Valley could have moved the space heater, offered
the ladies seats, or asked them to leave the office).

‘3 1¢1.@¢1111 7, 9.
_4_

summary judgment proceedings. Jones’s arguments are a simple reconstitution of
her written and oral opposition to summary judgment - with no arguments or facts
that have not been previously addressed by this Court. Nor has she cited case law
not considered by this Court that would change the outcome of the underlying
decision.

(6) Accordingly, Jones does not offer a basis for reargument under Rule

59,14 and, for the foregoing reasons, Jones’s Motion for Reargument is DENIED.

IT IS SO ORDERED.

%¢Jj_)

PAUL R. WALLACE, JUDGE

 

Original to Prothonotary

cc: All counsel via File & Serve

14 See Miles, Inc. v. Cookson Am., Inc., 677 A.2d 505, 506 (Del. Ch. l995) ("Where, as
here, the motion for reargument represents a mere rehash of arguments already made at trial and

during post-trial briefing, the motion must be denied.").

-5-